In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00395-CV
                            ____________________


                           IN THE INTEREST OF A.H.

_______________________________________________________              ______________

                      On Appeal from the 1st District Court
                            Newton County, Texas
                            Trial Cause No. 13368
________________________________________________________              _____________

                                      ORDER

      This is an appeal of a suit for termination of the parent-child relationship.

The time requirements of the Rules of Judicial Administration set the date of the

final disposition of the appeal for January 27, 2014. See Tex. R. Jud. Admin 6.2(a).

Jonette C. Jackson is responsible for preparing, certifying, and timely filing the

reporter’s record. See Tex. R. App. P. 35.3(b). On August 28, 2013, the Court

granted the court reporter a final extension of time to file the reporter’s record.

Jonette C. Jackson, failed to file the reporter’s record by the final extension date of

September 13, 2013. The Clerk of the Court attempted to communicate with the

                                          1
court reporter on November 6, 2013, December 3, 2013, and December 9, 2013,

but the court reporter failed to respond. On December 10, 2013, we informed the

court reporter that the record must be filed by December 20, 2013, or the matter

would be referred for an enforcement order. The court reporter failed to file the

record by the due date.

      It is, therefore, ORDERED that the appeal is abated and the case is

remanded to the trial court for a hearing to determine why the reporter’s record has

not been filed. See Tex. R. App. P. 37.3(a)(1). Jonette C. Jackson shall personally

attend the hearing and shall bring to the hearing the stenographic notes or

electronic recording of the record. See Tex. R. App. P. 34.6(a). The trial court shall

determine why the court reporter did not timely file the record and why the court

reporter failed to respond to communications from this Court. The trial court shall

make such orders as shall be necessary to ensure the reporter’s record is promptly

filed in light of the urgent nature of this appeal. See Tex. R. App. P. 35.3(c) (“The

trial and appellate courts are jointly responsible for ensuring that the appellate

record is timely filed.”). If the court reporter fails to produce a transcription of the

reporter’s record, the trial court shall determine whether the record has been lost or

destroyed, and if not shall determine whether a reporter’s record can be prepared

by a substitute court reporter. See Tex. R. App. P. 34.6(f). A reporter’s record shall

                                           2
be made of the hearing and, together with a supplemental clerk’s record containing

any findings or orders of the trial court, shall be filed with the Court of Appeals by

January 22, 2014.

      ORDER ENTERED January 2, 2014.

                                                          PER CURIAM

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                          3